Campbell, J.
This suit was brought below to obtain specific performance of a contract for a lease of mining *371lands in Marquette county. The court below dismissed the bill on the merits. The witnesses were examined in open court. In some things they were in conflict. In some there was no contradiction oí facts.
The agreement in question was made in December, 1886. The land was owned by Victoria Gingrass, who is not able to read and write. The facts claimed on one side and the other are as follows: In 1885 Mrs. Gingrass made a mining lease to Miner and Jones of two detached parcels of 40 acres each, — one on section 35, township 48 north, of range 28. west, and the other on section 36, in township 48 north, of range 28 west. This lease was assigned by the lessees to Peter White for an actual consideration of $10,000, and this assignment was known to all parties. Mr. White paid taxes on the property, and did some exploring. In the early part of 1886 it was agreed that the lot on section 36 might be relinquished to. Mrs. Gingrass if she desired it, the lessees retaining the parcel in section 35. By the terms of this lease, after August, 1886, the lessees were not bound to do any work, by exploring or otherwise, and were to pay at the end of each year a sum of $5,000 in case the lease was not terminated by themselves by notice. The uncontradicted testimony shows that Gingrass, before and up to August, 1886, purposely abstained from endeavoring to terminate the lease in order that this money rent might be secured. It is not set up in the bill that either he or Mrs. Gingrass had ever asserted any forfeiture of the lease, but the only reliance is that in December, 1886, they claimed it was abandoned. This, - however, is not shown. The lease could not be abandoned by the lessees by mere inaction, although that, prior to August, 1886, might have been relied on had it existed, and had the lessors insisted upon it as they, according to undisputed testimony, did not. After August, 1886, they became entitled to receive, and *372the lessees became bound to pay, the money rent, and the lease could only be terminated by notice, which no one-claims was ever given.
In December, 1886, Grummett obtained a lease of the parcel in 36, with the usual mining clauses. There is a. direct conflict of testimony as to how far the same transaction contemplated anything concerning 35. On this, Mr. and Mrs. Gingrass and another witness directly contradict Grummett. All agree that he knew of the Miner and Jones lease. He himself represents that he did not give Mr. and Mrs. Gingrass to understand he wanted 35-for mining purposes, but wished it for a stamp-mill. It-was not claimed that any present interest could be or would be given in the land. An agreement was made for a lease after June 1, 1887, on the same terms as the one of 36. This agreement contains nothing to be done by Grummett, and the only agreements are by Mr. and Mrs. Gingrass, although signed by Grummett. The consideration was nominal. The agreement was not to have any effect till the next June, and no right of possession was-given. Until that time arrived Grummett could do nothing to increase his rights or equities; and at that time he-was not in possession, and had no right to be. When he-subsequently undertook to put explorers or workmen on. the land, Mr. White had men there at work, and Mr. Gingrass had already refused to give Grummett a lease.. Gold had been discovered on adjoining property, and this-discovery was evidently the occasion of Grummett’s desire-to get the lease.
It is not very important to consider how far this agreement could be enforced had no one been interested but-Mrs. Gingrass. The statute of 1883, allowing specific performance of agreements to give revocable leases, does not-undertake to otherwise enlarge the jurisdiction, and was-adopted to remove the difficulty exemplified in Rust v» *373Conrad, 47 Mich. 449 (11 N. W. Rep. 265), which led to it. It was held in that case that equity would not -enforce the execution of a lease which could at any time be terminated at the will of a party. But the statute does not authorize the compulsory performance of an agreement with no valuable consideration, and with nothing done under it to put the complainants in the condition of losing the equivalent of solid values. It is based on the idea that complainants have had some valuable thing to do and have done it so as to earn the performance. This contract called for nothing, and nothing was done or to be done. And the testimony is not satisfactory that Mrs. Gingrass understood what she was signing as involving a positive agreement to lease. No one heard the paper read to her, and Gingrass is the only one who knows what she understood it to be. Her own testimony is quite clear that she did not fully comprehend it.
But, leaving her out of the question, there is no pretense that Grummett did not know that this lease was in existence and owned by White. He knew, also, that section 36 had been expressly released from it. He does not claim that he understood any proceedings had ever been had to forfeit or re-enter. He was not, by the agreement, authorized to go into possession himself. His agreement conveyed no present interest, and was not entitled to record, and could not override any action taken in ignorance of it; and before he asserted rights under it other rights had become fixed. The testimony is positive that he knew of the dealings of White in transfering his rights to the other defendants, and he made no objection. He did not take the stand to meet the testimony on this head, and his subsequent proceedings look very much like an after-thought. But the fact remains, in any event, that, before the agreement of December, *3741886, the rights of the lessees had become fixed, so that they had until August, 1887, to pay their rent, and the lessors could not thereafter cut them off. There was no power after August, 1886, to forfeit the lease for any previous ground not acted on, and, as already stated, the hill does not aver that in December, 1886, any forfeiture had been enforced, or sought to he.
Even if the complainants had acquired the right, which it is difficult to see how they could acquire, to enforce a forfeiture, if a cause of forfeiture existed, this is not a proceeding in which it can be done. There are different objections to it. In the first place, the only method of forfeiture mentioned in the lease is a re-entry, and at law there could be no completed forfeiture without it. An agreement to give a lease in future is certainly no transfer of title, and could not authorize complainants to enter for that or any other purpose. Until they get their lease, if they have any interest in the land itself, which is, at least, doubtful, it is only such an interest as could be recognized in a court of equity.
This suit, if all that complainants seek should be’ admitted, is neither more nor less than in a court of equity to enfore a forfeiture, and to do it in favor of a party out of possession against one in possession. Such a case has never hitherto been heard of, and is not within the jurisdiction of equity. The parties in possession have all the rights that the holders of the legal title could give them, and a plainer case of an attempt to enforce a forfeiture could not be presented. It involves the still greater anomaly of an attempt to enforce a forfeiture by a person who has no title at all. A forfeiture is a strict legal right, and can never be enforced except by the holder of the legal title.
If complainants have rights under the contract against *375Mrs. Gingrass, they have a legal remedy. But they have no standing in equity.
As all parties on either side derive title through White or Grummett, it is not necessary to refer to the miwutim of the conveyances of their interests, except to point out that White’s title stood clear upon the record, and was transferred to parties who paid value without knowledge of anything to defeat it, and who had, the acquiescence of the owner of the fee and the silence of Grummett to justify their purchase. They are Iona fide purchasers for value. But complainants made out no case against their grantor.
The decree below was correct, and should be affirmed.
Sherwood, C. J., and Champlin, J., concurred with Campbell, J.